MEMORANDUM **
A review of the unopposed motion to dismiss or for summary affirmance, the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The district court is not required under Federal Rule of Criminal Procedure 32(i)(3) to resolve disputed *557factual statements in presentence reports unrelated to the temporal length of a sentence. See United States v. Saeteurn, 504 F.3d 1175, 1178-81 (9th Cir.2007).
Accordingly, we summarily affirm the district court’s judgment.
All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.